By the Court —
Wilson, C. J.
— The decision of the Court below in this case is correct. Sec. 9 of chap. 4 of Laws of 1862, provides that the amount for which the property sold, with interest on such amount from the day of sale to the time of redemption, shall be paid to the County Treasurer for the use of the purchaser or his assigns. The exact sum which the purchaser is entitled to receive is thus fixed by the letter of the statute.
A provision as plain as this cannot be explained away or modified by any doubtful implication, and on doubtful implication alone does the appellant rely to countervail the force of this positive enactment.
Judgment below affirmed.